Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-12-2006

Halim v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2318




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Halim v. Atty Gen USA" (2006). 2006 Decisions. Paper 1759.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1759


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT

                         No. 04-2318


                    HERMANTO HALIM,

                                       Petitioner

                              v.

      ATTORNEY GENERAL OF THE UNITED STATES,

                                       Respondent




             Petition for Review of an Order of the
              United States Department of Justice
                 Board of Immigration Appeals
                    (BIA No. A78-602-265)
           Immigration Judge: Donald Vincent Ferlise


          Submitted Under Third Circuit LAR 34.1(a)
                     December 5, 2005

Before: RENDELL FISHER and VAN ANTWERPEN, Circuit Judges.

                   (Filed: January 12, 2006)


                  OPINION OF THE COURT
RENDELL, Circuit Judge.

       Hermanto Halim, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals (“BIA”)’s April 13, 2004 decision affirming the denial of

Halim’s application for asylum, withholding of removal pursuant to 8 U.S.C.

§ 1231(b)(3), protection under the United Nations Convention Against Torture (“CAT”)

and voluntary departure.

       Halim challenges the BIA’s denial of voluntary departure and withholding of

removal. We lack jurisdiction to consider the denial of voluntary departure, see 8 U.S.C.

§ 1252(a)(2)(B)(i), but may review the BIA’s decision to deny withholding of removal

under 8 U.S.C. § 1252(a)(1). We will grant the petition for review.

      Halim claims that, as a Chinese Christian, he has suffered ethnic and religious

persecution in Indonesia that justifies withholding of removal. See 8 C.F.R. § 1208.16(b).

Halim was a supervisor at a saw mill in Indonesia from 1995 to 1998. He asserts that the

native Indonesian employees that he supervised there did not like him because he was

Chinese and that, after he fired an Indonesian employee that he caught stealing, the former

employee and others attacked and extorted money from him. In May of 1998, the saw mill

and Halim’s house were burned down in countrywide anti-Chinese riots. After the 1998

riots, Halim came to the United States for several months. He returned to Indonesia in

January of 1999, where he set up a storefront business designing and reproducing car

alarms. In October of 1999, Halim and his store were targeted in a wave of anti-Christian



                                             2
and anti-Chinese violence that erupted in the runup to a national election. Halim returned

to the United States in November of 1999, and filed an application for asylum on

November 24, 2000. After his application was denied, Halim was served with a Notice to

Appear and placed in removal proceedings.

       At a hearing before Immigration Judge (“IJ”) Donald Ferlise, Halim testified about

the incidents at the saw mill and the 1998 riots. Oddly, the subject of the 1999 riots, which

apparently prompted Halim’s return to the United States, never came up. Although the

affidavit that Halim attached to his application for asylum and withholding of removal,

which the IJ entered into the record as Exhibit 3, described Halim’s trip to the United

States in 1999, his return to Indonesia and the subsequent riots in detail, Halim’s lawyer

failed to elicit testimony about any of these events. The government’s cross examination

explored inconsistencies between Halim’s testimony and his affidavit, but it never

mentioned the 1999 riots.

       The IJ denied Halim’s application for withholding of removal because he

determined that Halim’s testimony was not credible and, in the alternative, that Halim had

failed to satisfy his burden of proving past persecution. The IJ’s alternative finding was

based in part on his observation that Halim chose to return to Indonesia in 1999 despite his

alleged persecution in the 1998 riots. According to the IJ, “[t]his sends a loud message to

the Court that either the testimony was completely fabricated, or that the situation is

nowhere near as bad as the respondent would have the Court to believe, otherwise he



                                              3
would not have returned to his native country.” The BIA adopted and affirmed the

decision of the IJ in accordance with its holding in Matter of Burbano, 20 I. & N. Dec.

872, 874 (BIA 1994), because it agreed with the IJ “that the respondent failed to establish

a clear probability of persecution in light of the fact that he returned to Indonesia [in

January 1999] and did not testify to any incidents that happened while he was there before

returning to the United States [in November 1999].”

       We review the BIA’s findings of fact for “substantial evidence,” which requires us

to treat such findings as “conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). “Thus, the question

whether an agency determination is supported by substantial evidence is the same as the

question whether a reasonable fact finder could make such a determination based upon the

administrative record.” Dia v. Ashcroft, 353 F.3d 228, 249 (3d Cir. 2003) (en banc).

       The BIA concluded that Halim had failed to meet his burden of establishing

persecution solely because it determined, as a matter of fact, that Halim had not presented

any evidence of ethnic or religious persecution that occurred after he returned to Indonesia

in 1999. This finding is wholly unsupported by the record. Although Halim did not testify

about the events that prompted his return to the United States, his affidavit provided the

following account of the 1999 riots:

                      [The mob was] yelling anti Chinese and Christian
                      slogan such as “kill the Chinese . . . kill the dog . . . kill
                      the kafir . . . etc” . . . . Suddenly a group of ten people
                      were already inside of my store. They were holding

                                                 4
                     steel bars and wooden sticks. They saw a Cross
                     hanging on the wall (I always hang a Cross on the wall).
                     They grabbed the Cross and broke it into two pieces.
                     Then they were scattering apart and took every valuable
                     thing in my store. I was trying to stop them, but some
                     of them were holding me from behind. They smashed
                     the window and went to my small office. They
                     smashed everything in my office and took whatever
                     they like. I heard them screaming for joy, destroying
                     anything they like, then they would shout some Arabic
                     verses, which I didn’t understand the meaning. After
                     about twenty minutes, the mobs went to my next door, a
                     grocery store belonged to an old Chinese couple.
                     Before they left, suddenly they hit my stomach by using
                     the steel bar and then they punched my face several
                     times. It was so hurt that I fainted in a second.

The IJ, the BIA and even Halim’s own lawyer simply ignored this part of the record.

Halim’s allegations, while perhaps insufficient to establish a clear probability of past or

future persecution, see Lie v. Ashcroft, 396 F.3d 530, 536 (3d Cir. 2005), at least offer

some evidence that Halim suffered ethnic and religious persecution after he returned to

Indonesia in 1999. No reasonable fact finder could conclude otherwise.

       Because the factual finding that formed the basis for the BIA’s decision was

unsupported by substantial evidence, we will GRANT Halim’s petition for review. We

express no opinion, however, as to whether the allegations in Halim’s affidavit support a

finding of past persecution or likelihood of future persecution that qualifies him for

withholding of removal under 8 U.S.C. § 1231(b)(3). We will VACATE the BIA’s




                                              5
decision and leave that determination for the BIA to make in the first instance on remand.

See INS v. Ventura, 527 U.S. 12, 16-17 (2002).




                                             6